Citation Nr: 1544916	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  15-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an initial, compensable disability rating for right wrist degenerative joint disease (DJD), status post navicular fracture, prior to July 18, 2013, and in excess of 10 percent from July 18, 2013, forward. 

3.  Entitlement to an initial, compensable disability rating for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The rating decision adjudicated claims for service connection for hemorrhoids and a right wrist disorder, which were originally received by VA in September 1968.  The RO denied service connection for hemorrhoids and granted service connection for right wrist DJD, status post navicular fracture, with an initial 0 percent rating assigned from August 31, 1968 to July 17, 2013, and a 10 percent rating from July 18, 2013, forward.  The RO also awarded service connection for bilateral hearing loss, effective from July 18, 2013, and assigned an initial 0 percent rating.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in September 2014.  A transcript is of record.

During his September 2014 Decision Review Officer (DRO) hearing, the Veteran asked that his appeal on the issue of entitlement to service connection for hemorrhoids be withdrawn; however, the subsequent Statement of the Case included that issue and the Veteran indicated in his April 2015 Substantive Appeal that he wished to appeal all of the issues considered in the March 2015 Statement of the Case.  As the Veteran did not subsequently withdraw the appeal certified to the Board in July 2015, the Board finds this issue is still on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher, initial disability rating for right wrist DJD and entitlement to service connection for hemorrhoids are REMANDED to the Agency of Original Jurisdiction (AOJ) and addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is manifested by an average puretone threshold of 44 and a Maryland CNC speech discrimination score of 94 percent.

2.  The Veteran's left ear hearing loss is manifested by an average puretone threshold of 40 and a Maryland CNC speech discrimination score of 94 percent.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Bilateral Hearing Loss 

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The Veteran participated in the Fully-Developed Claim Process.  Also, because this appeal stems from a granted service-connection claim, the issue of whether there was adequate VCAA notice is now moot, as the intended purpose of this notice was satisfied with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the Veteran's service treatment records and relevant VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  A VA examination was performed in January 2014 that includes consideration of the Veteran's medical history and sets forth findings that enable the Board to make a fully informed decision on this claim, including a description of functional impairment caused by his hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that VA audiological examinations must include a description of functional impairment to be adequate for rating purposes); see also 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since the most recent examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted.  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).   

Finally, the Veteran testified at a hearing before a DRO in September 2014.  The DRO explained that the issue of a higher rating for hearing loss was on appeal; however, the Veteran's attorney indicated that he was just going to concentrate on the issue of a higher rating for the Veteran's right wrist disorder.  Accordingly, the hearing was adequate and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Higher Rating

The Veteran contends that he should be awarded a higher disability rating for his bilateral hearing loss.  See March 2014 Notice of Disagreement.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).   Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.   38 C.F.R. § 4.1.   

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.   38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.   Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.   See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.   The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.   

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Here, the Veteran was afforded a VA audiological examination in January 2014.  He had an average puretone threshold of 44 decibels in the right ear, and a Maryland CNC speech discrimination score of 94 percent.  He had an average puretone threshold of 40 decibels in the left ear, and a Maryland CNC speech discrimination score of 94 percent.  

Under Table VI, the Roman numeral designation for the Veteran's right ear hearing loss is I.  His left ear is assigned the same Roman numeral designation.  The point where designations I and I intersect on Table VII reflects the disability level for the Veteran's hearing loss, which is 0, or noncompensable, under Table VII.  See 38 C.F.R. § 4.85, DC 6100.  

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2015), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).   

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.   This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).   

Here, as the Veteran's puretone thresholds reflected in the January 2014 VA examination report do not reflect either of the patterns of hearing impairment described in the preceding paragraph, the provisions of § 4.86 do not apply.  

The Board has considered the functional impairment caused by the Veteran's hearing loss disability, as described by him.  He is competent to report his symptoms of is missing things other people say sometimes, especially when he is in background noise, as he has personal knowledge and his symptoms are largely lay-observable.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  His complaints are credible and entitled to probative weight; however, the Veteran's complaints do not establish that he had a higher average puretone threshold or a lower Maryland CNC speech discrimination score at any point during the period on appear.  While he believes that he now needs hearing aids, he is not competent to diagnose a particular level of sensorineural hearing loss or to determine his average puretone threshold at any specific frequency.  Jandreau, 492 F.3d at 1377 n.4; Woehlaert, 21 Vet. App. at 462. 

Further, the challenges associated with his hearing loss that the Veteran has described are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  His functional impairment does not establish entitlement to a higher rating absent audiometric and speech discrimination scores that satisfy the schedular criteria for a compensable rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349. 

As discussed above, there is no evidence showing that the Veteran's hearing loss has met or approximated the criteria for a compensable rating at any point during the pendency of this claim.  Thus, staged ratings are not appropriate for the time period under review.  See Fenderson, 12 Vet. App. at 126.  

The evaluation of the Veteran's hearing loss disability does not warrant referral for extraschedular consideration.   See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.   Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).   

Here, a comparison of the Veteran's hearing loss and associated functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran has described that he is missing things other people say sometimes, especially when he is in background noise.  These symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing designed to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.   See 64 Fed. Reg. 25209 (May 11, 1999).   In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  As stated in 38 C.F.R. § 4.21 (2015), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  The Veteran's difficulty hearing and communicating is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral.  Moreover, no VA examiner or treating clinician has indicated that the Veteran's hearing loss disability is otherwise exceptional or unusual.   

In sum, there are no symptoms or functional impairment associated with the Veteran's hearing loss left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.   See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, such factors have not been alleged or shown.   Therefore, the Board will not refer the evaluation of the Veteran's hearing loss for extraschedular consideration.   See id. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to an initial, compensable disability rating for bilateral hearing loss is denied.  

REMAND

The record lacks sufficient information to make a decision on the claim.  During his September 2014 DRO hearing, the Veteran reported having experienced continuous symptoms since service and current symptoms of tingling in his right hand.  See Transcript of Record at 6, 9, 16-17, 24-25.  It is unclear whether the tingling is related to the Veteran's right wrist degenerative joint disease.  It is also unclear when or at what point the Veteran developed arthritis.  The impression from the x-ray taken during the Veteran's January 2014 VA examination states that it shows arthritis as well as the old wrist fracture.  The findings of the same x-ray state that it shows small lucencies in the capitale, which were identified as likely degenerative cysts.  Service treatment records (STRs) from January 1968 indicate that the Veteran already had both cystic changes at the fracture site in addition to evidence of a previous old fracture.  During his September 2014 DRO hearing, the Veteran reported that he was told that the cysts had caused the degenerative changes, and that prior to his separation from service, he had been told that he would need surgery in 20 years.

The Board does not have the medical expertise to determine whether the Veteran's symptom of tingling in his right hand is related to his right wrist DJD, or when the the Veteran's right wrist degenerative changes began.  Accordingly, VA should obtain an addendum opinion that addresses these questions.

As the case must be remanded for the above development, efforts should be undertaken to obtain any VA treatment records dated from August 1968 to April 2008.  As any such records could also have a bearing on the claim for service connection for hemorrhoids, this claim is also remanded pending completion of this development.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim and that a claimant may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include all archived records, dated from August 1968 to April 2008, and dated from January 2014 forward.  

2.  After completing the above development, schedule the Veteran for an appropriate VA examination of his right wrist.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner must complete the appropriate Disability Benefits Questionnaire(s) (DBQs) for the Veteran's service-connected right wrist disorder.  

A determination must be made as to whether the Veteran has any neurological residuals associated with his right wrist degenerative joint disease, status post navicular fracture

The examiner should provide an opinion regarding the approximate date of onset of the Veteran's right wrist degenerative changes and/or any other joint or periarticular pathology.  The examiner should acknowledge and address the evidence of the cystic changes in both 1969 and 2014 and the Veteran's reports, noted above, of having been told that the cysts had caused the degenerative changes, and having experienced recurring episodes of pain and swelling since separating from service in August 1968.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If any medical literature is used, please provide a citation.

3.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


